DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Puthuff et al. (hereafter Puthuff; US 6681022 B1).
Regarding claim 1, Puthuff discloses a sound output device comprising:
a housing formed by connecting a first member and a second member (see Fig. 1), wherein the housing includes a speaker arrangement portion (e.g., 24 and/or 26);
a detachable body (14) detachably attached to the housing (col. 5, lines 21-30); and

The feature defined in the wherein clause, “the sound output device can be engaged with a second sound output device, having a same structure, orthogonally”, is a functional limitation that defines a manner of operating the sound output device and the end result. Puthuff teaches that the sound delivery tube is provided in both left and right ear configurations (col. 5, lines 38-38). This suggests that another hearing aid with an identical structure could be provide for another ear if the user requires a hearing aid for each ear. The particular structure of “the sound output device” being utilized for engaging with a second sound output device is not defined. The feature defined in the wherein clause does not serve to distinguish from Puthuff when Puthuff discloses all the structural limitation of claim 1. See MPEP 2114.
Second interpretation of the feature defined in the wherein clause is being analyzed below. Puthuff teaches that the sound delivery tube is provided in both left and right ear configurations (col. 5, lines 38-38). This suggests that another hearing aid with an identical structure could be provide for another ear if the user requires a hearing aid for each ear. The particular structure of “the sound output device” being utilized for engaging with a second sound output device is not defined. The claimed feature in the wherein clause broadly defines how a user might engage the sound output device with possible engagement of the sound output device orthogonally with another sound output device, thus, the claimed feature broadly reads on any action by the user that might result the sound output device being orthogonally engaged with another output device. For example, the user might want to bundle the sound output device (one hearing aid) with another sound output device (another hearing aid) together with by suitable means, such as any well known fastener for easy tying and untying, for storage, organization and/or transportation purpose. Examiner takes Official Notice that commonly available and well known fastener for easy tying and untying two small devices is notoriously well known in the art. There is no disclosure in Puthuff that prevents the sound output device from engaging with another sound output device when the sound output device is no longer worn by the user. Thus, it would have been obvious to one of ordinary skill in the art that the user of the sound output device in Puthuff is allowed to freely engaging with another sound output device in any suitable way, such as utilizing well known fastener for engaging the other sound output device orthogonally, for storage, organization and/or transportation purpose.
Regarding claims 7 and 8, Puthuff shows a cover and a curved surface (Fig. 2).
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (US 20130216087 A1). 
Regarding claim 1, MacDonald discloses a sound output device comprising:

a detachable body (41) detachably attached to the housing; and
an attachment portion formed such that the speaker arrangement portion (part of 44) of the housing and a distal end portion of the detachable body (40) face each other with a gap formed between (Fig. 7, the side of 40 facing part of 44), wherein the attachment portion attaches to an ear of a user (Fig. 9).
The feature defined in the wherein clause, “the sound output device can be engaged with a second sound output device, having a same structure, orthogonally”, is a functional limitation that defines a manner of operating the sound output device and the end result. MacDonald teaches left and right side units for each ear (claim 2, [0068]). This implies that each side has an identical structure as illustrated (Fig. 7, e.g.). The particular structure of “the sound output device” being utilized for engaging with a second sound output device is also not defined. The feature defined in the wherein clause does not serve to distinguish from MacDonald when MacDonald discloses all the structural limitation of claim 1. See MPEP 2114.
Second interpretation of the feature defined in the wherein clause is being analyzed below. MacDonald teaches left and right side units for each ear (claim 2, [0068]). This implies that each side has an identical structure as illustrated (Fig. 7, e.g.). The particular structure of “the sound output device” being utilized for engaging with a second sound output device is also not defined. The claimed feature in the wherein clause broadly defines how a user might engage the sound output device with another possible engagement of the sound output device orthogonally with another sound output device, thus, the claimed feature broadly reads on any action by the user that might result the sound output device being orthogonally engaged with another output device. For example, the user might want to bundle the sound output device (earphone for left ear) with another sound output device (earphone for right ear) together with by suitable means, such as any well known fastener for easy tying and untying, for storage, organization and/or transportation purpose. Examiner takes Official Notice that commonly available and well known fastener for easy tying and untying two small devices is notoriously well known in the art. There is no disclosure in MacDonald that prevents the sound output device from engaging with another sound output device when the sound output device is no longer worn by the user. Thus, it would have been obvious to one of ordinary skill in the art that the user of the sound output device in MacDonald is allowed to freely engaging with another sound output device in any suitable way, such as utilizing well known fastener for engaging the other sound output device orthogonally, for storage, organization and/or transportation purpose.
Regarding claim 2, MacDonald shows that the attachment portion is formed in a bent shape in such a manner that a longitudinal direction becomes a peripheral direction, wherein the attachment portion is elastically deformable in directions ([0047], [0056], [0070]) in which the speaker arrangement portion of the housing (44) and the distal end portion of the detachable body (40) are separated from each other and 
Regarding claim 3, MacDonald shows that the distal end portion of the detachable body (44) includes the first pressing portion and the speaker arrangement portion of the housing (44) includes the second pressing portion.
Regarding claim 4, MacDonald shows that a portion other than both of the end portions of the attachment portion is provided as an intermediate portion, and wherein a distance between a pair of both end portions in the longitudinal direction is formed shorter than a maximum distance out of distances each connecting two points in an inner periphery of the intermediate portion (see Figs. 7 and 9).
Regarding claim 5, MacDonald shows that a surface of each of the first pressing portion and the second pressing portion is formed in a curved surface projecting outward (Figs. 7-8).
Regarding claim 6, MacDonald shows that a portion other than both of the end portions in the attachment portion is provided as an intermediate portion (e.g., the portion between 45s), and wherein a maximum thickness of one end portion in the longitudinal direction (the portion with 45) and a maximum thickness of another portion in the longitudinal direction (the portion with 43) are formed thicker than a maximum thickness of the intermediate portion.
Regarding claims 7-10, MacDonald shows that the attachment portion is formed by connecting a plurality of members (e.g., 43, 44 and/or 45) and the outer surface of the attachment portion is formed in a curved surface, but fails to show an outer surface .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of no statutory double patenting as being unpatentable over claims 1 and 4-6 U.S Patent No. 10,911,857 (hereafter patent ‘857). Although the claims at issue are not identical, they are not patentably distinct from each other because most of limitations are recited in patent 

Second interpretation of the feature defined in the wherein clause is being analyzed below. It was well known in the art that a pair of sound output apparatus could provide stereophonic sound imaging. Thus, one skilled in the art would have been motivated to have another sound output apparatus with the identical structure for generating sound for the other ear. The particular structure of “the sound output device” being utilized for engaging with a second sound output device is also not defined. The claimed feature in the wherein clause broadly defines how a user might engage the sound output device with another sound output device with a result “orthogonally” without specifying how to do so utilizing a particular structure of the sound output device. Since the claimed feature broadly define a possible engagement of the sound output device orthogonally with another sound output device, thus, the claimed feature broadly reads on any action by the user that might result the sound output device being 
This is a provisional no statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. 
On p. 7, applicant argued that Puthuff fails to show engaging two earpieces, much less engaging them orthogonally. First of all, the claimed limitation in claim 1 is broadly defined than the features stated in the argument. Last but not least, the claimed limitation is not a structural limitation that would distinguish from the claimed structure shown in Puthuff. See detail analysis above. As stated previously, the wherein clause might be doing to engage one sound output device with another sound output device with an end result “orthogonally”. Since there is no specific structure being defined on how the sound output device is being engaged with another sound output device, the claimed result broadly reads on an action by the user when the sound output device is being tied together with another sound output device with any well known means. 
On p.7-p. 8, a similar argument is stated in view of MacDonald. Since it is the same argument, the same rebuttal as stated above in view of Puthuff applies.
Applicant has not filed terminal disclaimer. Double patenting rejection maintains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/PING LEE/Primary Examiner, Art Unit 2654